DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks filed on November 24, 2021.  Claims 1, 4-6, 8, 9, 11-14, 16-18, and 26-28 are now pending in the present application. This Action is made FINAL.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent Application Publication # 2018/0270151 A1), in view of Bauer et al. (U.S. Patent Application Publication # 2006/0221933 A1), and Le Roux et al. (U.S. Patent Application Publication # 2010/0008222 A1).
Regarding claim 1, Fujii et al. teaches a communication system (Fig.1) comprising: 
a first wireless access point (Fig.1 @ 3a) communicatively coupled to a management server over a network (read as access router (Fig.3a) capable to communicate with a remote server (Fig.1 @ 4a, 4b) (Paragraph [0027])); 
a second wireless access point device (Fig.1 @ 3b) communicatively coupled to the management server (read as access router (Fig.1 @ 3b) capable to communicate with a remote server (Fig.1 @ 4a, 4b) (Paragraph [0027])), and 
a communication device (read as communication terminal(s) (Fig.1 @ 2a, 2b)), 
wirelessly communicate to the second wireless access point. (read as wireless link (Fig.1; Paragraph [0026])) 
However, Fujii et al. fail to explicitly teach the 
the second wireless access point device comprising a first communications interface and a second communications interface;
communication device storing instructions that, when executed by computer hardware of the communication device , the communication device to:
monitor a location for occurrence of a trigger event, 
determine failure to wirelessly communicate a message to the first wireless access point, the message indicating the trigger event; 
wirelessly communicate a command to the second wireless access point device  to switch the second communication interface from a power saving sleep mode to a powered mode; and 

Bauer et al. teach a system comprising of the second wireless access point device (Fig.1 @ 105(2)) comprising a first communications interface (Fig.1 @ 102(1); Paragraph [0033]) and a second communications interface (Fig.1 @ 102(2); Paragraph [0033]);
the communication device storing instructions that, when executed by computer hardware of the communication device. (read as storage (Fig(s).1 @ 145; Paragraph [0077])) Also, Bauer et al. teach a method wherein the communication device operable to monitor a location for occurrence of a trigger event (read as UE uses the MAC layer for error detection (Fig.3 @ 330; Paragraph [0054]); For example, “The MAC layer 330 is specified in the IEEE 802.xx standard for medium sharing, packets formats and addressing, and error detection.”(Paragraph [0054]))
wirelessly communicate the message to the second wireless access point device via the second communication interface.(read as “each wireless router 105 may comprise one or more such integrated communication interface(s) including wireless interfaces and/or wireline interfaces to simultaneously support connections based on a host of mobile communication standards, e.g., UMTS, IEEE 802.xx, GSM, and Bluetooth associated with different types of IP-based communications with a wireless communication device 115.”(Paragraph [0033]) Further, “Each wireless router 105 may control the routing of packets from a source to a destination and may provide alternate ”(Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with the systems as taught by Fujii et al. for the purpose of enhancing remote device management for devices in a home network.
However, Fujii et al. and Bauer et al. fail to explicitly teach determine failure to wirelessly communicate a message to the first wireless access point, the message indicating the trigger event; 
wirelessly communicate a command to the second wireless access point device  to switch the second communication interface from a power saving sleep mode to a powered mode; and 
Le Roux et al. teach determine failure to wirelessly communicate a message (read as a reservation message (e.g.: RSVP_TE message)) to the first wireless access point, the message indicating the trigger event (read as “detection of a failure affecting communication with the primary destination router:…”(Paragraph [0046]) For example, “the transit router 4 sends the head router 2 an RSVP_TE PathErr message for the primary path 8 ”(Paragraph [0126])); 
wirelessly communicate a command to the second wireless access point device (Fig(s).1 and 6-7) to switch the second communication interface (read as backup output) from a power saving sleep mode to a powered mode (read as “On detection of the failure, the transit router 4 of the invention immediately updates its MPLS switching table during a step F80 so that the primary output is de-activated and the back-up output is activated.”(Paragraph [0124]) For example, “the transit router 4 sends the back-up destination router 7 an RSVP_TE Path message for setting up the back-up path 9. This message includes the indication of activation of the back-up mechanism.”(Paragraph [0128]) Also, LeRoux et al. reference is in the field of telecommunications (e.g.: VoIP services) which may use a wireless connection/link (e.g.: Wi-Fi) to exchange information between devices in an IP/MPLS network. (Paragraph(s) [0001] and [0009]) Further, Le Roux et al. teach a method for “configuring a switching table including two outputs for an input label corresponding to the primary path, namely: a primary output pointing to the primary destination router; and  a back-up output pointing to the back-up destination router;”(Paragraph [0035]-[0037])); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating formatting reservation messages as taught by Le Roux et al. and the wireless router 
Regarding claim 4, and as applied to claim 1 above, Fujii et al. teach a communication system (Fig.1)
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
However, Fujii et al. and Le Roux et al. fail to explicitly teach wherein the communication device stores further instructions that, when executed by the computer processor hardware of the communication device, further cause the communication device to determine a failure to establish a wireless communication link to the first wireless access point.
Bauer et al. teach the communication device stores further instructions that, when executed by the computer processor hardware of the communication device (read as storage (Fig(s).1 @ 145; Paragraph [0077]) Also, Cohn et al. teach a method further cause the communication device to determine a failure to establish a wireless communication link to the first wireless access point. (read as error detection (Fig.3 @ 330; Paragraph [0054]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating formatting reservation messages as taught by Le Roux et al. and the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with 
Regarding claim 5, and as applied to claim 1 above, Fujii et al. teach a communication system (Fig.1)
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
However, Fujii et al. and Le Roux et al. fail to explicitly teach wherein further comprising:
a gateway resource communicatively coupled to the management server via a hard-wired network, wherein the gateway resource includes the first wireless access point; and 
communication management hardware communicatively coupled to the management server via i) a primary wireless communication link to the first wireless access point, and ii) a bypass wireless communication link to the management server.
Bauer et al. teach a method wherein further comprising: 
a gateway resource communicatively coupled to the management server via a hard-wired network, wherein the gateway resource includes the first wireless access point  (read as a wireline connection  (Paragraph(s) [0013] and [0029])); and 
communication management hardware communicatively coupled to the management server via i) a primary wireless communication link to the first wireless 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating formatting reservation messages as taught by Le Roux et al. and the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with 
Regarding claim 12, and as applied to claim 1 above, Fujii et al. teach a communication system (Fig.1)
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
However, Fujii et al. and Le Roux et al. fail to explicitly teach 
wherein the second wireless access point  device is communicatively coupled to the first wireless access point, and 
wherein the first wireless access point is communicatively coupled to the management server.
Bauer et al. teach a method wherein the second wireless access point device is communicatively coupled to the first wireless access point (Fig.1-2), and 
wherein the first wireless access point is communicatively coupled to the management server. (Fig.1-2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating formatting reservation messages as taught by Le Roux et al. and the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with .
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent Application Publication # 2018/0270151 A1), in view of Bauer et al. (U.S. Patent Application Publication # 2006/0221933 A1),  Le Roux et al. (U.S. Patent Application Publication # 2010/0008222 A1), and Cohn et al. (U.S. Patent Application Publication # 2010/0281161 A1).
Regarding claim 8, and as applied to claim 1 above, Fujii et al. teach a communication system (Fig.1)
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033]) Bauer et al. teach a communication device wherein the communication device stores further instructions that, when executed by the communication device (Fig.1 @ 145; Paragraph [0077]),
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
However, Fujii et al., Bauer et al., and Le Roux et al. fail to explicitly teach further cause the communication device establish a wireless communication link with the second wireless access point device subsequent to the second communication interface of the second wireless access point being switched from the power saving sleep mode to the powered mode in response to the command.
Cohn et al. teach a method wherein the communication device establish a wireless communication link with the second wireless access point device subsequent to the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for accessing a security, monitoring, and automation (SMA) controller as taught by Cohn et al., the function for generating formatting reservation messages as taught by Le Roux et al., and the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with the systems as taught by Fujii et al. for the purpose of enhancing remote device management for devices in a home network.
Regarding claim 13, and as applied to claim 1 above, Fujii et al. teach a communication system (Fig.1)
Bauer et al. teach a second wireless router comprising of a first interface and second interface. (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033])
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
However, Fujii et al., Bauer et al., and Le Roux et al. fail to explicitly teach 
further comprising: 
communication management hardware storing second instructions that, when executed by the communication management hardware, cause the communication management hardware to send a second message to the communication device, the second message instructing the communication device to communicate with the 
Cohn teach communication management hardware storing second instructions that, when executed by the communication management hardware, (read as a “user-configurable controllers for security, monitoring and automation.” (Fig(s). 1, 4; Paragraph [0002]) Also, Cohn et al. teach computer hardware architecture that includes a system memory (e.g.: RAM and/or ROM) (Fig.10 @ 1017; Paragraph [0087])) Also, Cohn et al. teach a method to cause the communication management hardware to send a second message to the communication device, the second message instructing the communication device to communicate with the management server through at least one of the first wireless access point or the second wireless access point device. (read as notification module (Paragraph [0046]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for accessing a security, monitoring, and automation (SMA) controller as taught by Cohn et al., the function for generating formatting reservation messages as taught by Le Roux et al., the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with the systems as taught by Fujii et al. for the purpose of enhancing remote device management for devices in a home network.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent Application Publication # 2018/0270151 A1), in view of Bauer et al. (U.S. Patent Application Publication # 2006/0221933 A1),  Le Roux et al. (U.S. Patent Application Publication # 2010/0008222 A1), , and Yu (U.S. Patent Application Publication # 2014/0369309 A1).
Regarding claim 6, and as applied to claim 5 above, Fujii et al. teach a communication system (Fig.1)
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033])
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
However, Fujii et al., Bauer et al., and Le Roux et al. fail to explicitly teach wherein the bypass wireless communication link is a wireless mobile phone link providing access to a public switched telephone network, the public switched telephone network communicatively coupled to the management server.
Yu teaches a method wherein the bypass wireless communication link is a wireless mobile phone link providing access to a public switched telephone network, the public switched telephone network communicatively coupled to the management server. (read as PSTN (Fig.4 @ 162))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for connecting to a PSTN as taught by Yu, the function for generating formatting reservation messages as taught by Le Roux et al., and the wireless router hardware architecture and the function .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent Application Publication # 2018/0270151 A1), in view of Bauer et al. (U.S. Patent Application Publication # 2006/0221933 A1),  Le Roux et al. (U.S. Patent Application Publication # 2010/0008222 A1), Cohn et al. (U.S. Patent Application Publication # 2010/0281161 A1), and Yu (U.S. Patent Application Publication # 2014/0369309 A1).
Regarding claim 9, and as applied to claim 8 above, Fujii et al. teach a communication system (Fig.1)
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033])
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
Cohn et al. teach “user-configurable controllers for security, monitoring and automation.”(Fig(s). 1, 4; Paragraph [0002])
However, Fujii et al., Bauer et al., Le Roux et al., and Cohn et al. fail to explicitly teach 
wherein the wireless communication link is a time slotted communication channel in which the communication device is assigned a time slot to communicate the command 
Yu teaches a method wherein the wireless communication link is a time slotted communication channel in which the communication device is assigned a time slot to communicate the command to communication management hardware, the communication management hardware comprising the first wireless access point and the second wireless access point. (read as “a user is allocated one time slot (hence one channel) at any instant.”(Fig(s). 4, 7, and 8; Paragraph [0039]) Further, “User-specific data for each wireless device is sent in the time slot(s) assigned to that wireless device and in TDMA data frames used for the traffic channels.”(Fig(s). 4, 7, and 8; Paragraph [0039]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning one or more time slots to a user as taught by Yu, the function for accessing a security, monitoring, and automation (SMA) controller as taught by Cohn et al., the function for generating formatting reservation messages as taught by Le Roux et al., and the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with the systems as taught by Fujii et al. for the purpose of enhancing remote device management for devices in a home network.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent Application Publication # 2018/0270151 A1), in view of Bauer et al. (U.S. Patent Application Publication # 2006/0221933 A1),  Le Roux et al. (U.S. Patent Application Publication # 2010/0008222 A1), and Haba (U.S. Patent Application Publication # 20130017777 A1).
Regarding claim 11, and as applied to claim 1 above, Fujii et al. teaches a communication system (Fig.1)
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033])
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
However, Fujii et al., Bauer et al., and Le Roux et al. fail to explicitly teach wherein the second wireless access point is powered by a battery.
Haba teaches a system wherein the second wireless access point is powered by a battery. (read as a mobile access point driven by a battery (Fig.3 @ 170; Paragraph(s) [0027] and [0057]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the battery operated mobile access point as taught by Haba, the function for generating formatting reservation messages as taught by Le Roux et al., and the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with the systems as taught by Fujii et al. for the purpose of enhancing remote device management for devices in a home network.
Claims 14, 16-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (U.S. Patent Application Publication # 2010/0281161 A1), in view of Le Roux et al. (U.S. Patent Application Publication # 2010/0008222 A1), and Bauer et al. (U.S. Patent Application Publication # 2006/0221933 A1).
Regarding claim 14, Cohn et al. teach a method comprising:
monitoring a location for occurrence of a trigger event (read as SMA controller (Fig.1, 4));
detecting the trigger event (read as “When events such as alarm or non-alarm events are received by a server 165, those events can be past asynchronously to the notification module, which determines if, who and how to send those notifications based upon the user's configuration.”(Paragraph [0046])); 
generating a message indicating the trigger event (read as a notification module of a server (Fig.1 @ 165; Paragraph [0046]); For example, “A notification module of server 165 determines if and how a user should be notified of events generated by their corresponding SMA controller 120.”(Paragraph [0046])); and
Also, Cohn et al. teach communication device capable of wirelessly communicate to other devices in a network. (read as “Network router 125 can be coupled to SMA controller 120 and to home network devices such as home ”(Paragraph [0029]))
However, Cohn et al. fail to explicitly teach determining failure to wirelessly communicate the message to a first wireless access point;
wirelessly communicating a command to a first communication interface of a second wireless access point device switch a second communication interface of the second wireless access point device from a power saving mode to a powered mode; and 
wirelessly communicating the message to the second communication interface of the second wireless access point device.
LeRoux et al. teach a method for determining failure to wirelessly communicate the message (read as a reservation message (e.g.: RSVP_TE message))  to a wireless access point (read as “detection of a failure affecting communication with the primary destination router:…”(Paragraph [0046]) For example, “the transit router 4 sends the head router 2 an RSVP_TE PathErr message for the primary path 8 during a step F90 with the error code signifying "Notification, protection of the activated destination".”(Paragraph [0126]));
wirelessly communicating a command to a first communication interface (read as primary output) of a second wireless access point device (Fig.1 and 6-7) switch a second communication interface (read as backup output) of the second wireless access point device from a power saving mode to a powered mode (read as “On detection of the failure, the transit router 4 of the invention immediately updates its MPLS switching table during a step F80 so that the primary ”(Paragraph [0124]) Further, Le Roux et al. teach a method for “configuring a switching table including two outputs for an input label corresponding to the primary path, namely: a primary output pointing to the primary destination router; and  a back-up output pointing to the back-up destination router;”(Paragraph [0035]-[0037])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating formatting reservation messages as taught by Le Roux et al. with a device executing the SMA controller as taught by Cohn et al. for the purpose of improving rerouting mechanisms to enable communication for devices in a home and visiting network.
However, Cohn et al. and LeRoux et al. fail to explicitly teach a first wireless access point and a second wireless access point device, wherein the second wireless access point device comprises a first communication interface and second communication interface;
wirelessly communicating the message to the second communication interface of the second wireless access point device.
Bauer et al. teach a system (Fig.1) with a first wireless access point (Fig.1 @ 105(1)) and a second wireless access point device (Fig.1 @ 105(2)), wherein the second wireless access point device (Fig.1 @ 105(1)) comprises a first communication interface (Fig.1 @ 102(1)) and second communication interface (Fig.1 @ 102(2));
wirelessly communicate the message to the second wireless access point device via the second communication interface.(read as “each wireless router 105 may ”(Paragraph [0033]) Further, “Each wireless router 105 may control the routing of packets from a source to a destination and may provide alternate paths when necessary. Each wireless router 105 may read network layer addresses of the transmitted packets; and only forward packets of information those addressed from one wireless network to another wired or fixed network.”(Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for accessing a wireless network using at least one router from a plurality wireless routers and the wireless router hardware architecture as taught by Bauer et al. and the function for generating and formatting reservation messages as taught by Le Roux et al. with a device executing the SMA controller as taught by Cohn et al. for the purpose of enhancing remote device management for devices in a home network.
Regarding claim 26, Cohn et al. teach a non-transitory computer-readable storage hardware (read as System Memory (Fig.10 @ 1017)) having instructions stored thereon, 
monitor a location for occurrence of a trigger event (read as SMA controller (Fig.1, 4)) indicating security with respect to the location (read as alarm events (Paragraph [0046])); 
detect the trigger event (read as “When events such as alarm or non-alarm events are received by a server 165, those events can be past asynchronously to the notification module, which determines if, who and how to send those notifications based upon the user's configuration.”(Paragraph [0046])); 
produce a message indicating the trigger event (read as a notification module of a server (Fig.1 @ 165; Paragraph [0046]); For example, “A notification module of server 165 determines if and how a user should be notified of events generated by their corresponding SMA controller 120.”(Paragraph [0046])); and U.S. Application No.: 15/475,566 
select amongst a first wireless access point and a second wireless access point to communicate the message indicating the trigger event to a remote management server. (read as “SMA controller 120 can be configured with a cellular network transceiver that permits communication with a cellular network 154. In turn, cellular network 154 can provide access via routers (Fig.1, 4; Paragraph [0035]))
Also, Cohn et al. teach communication device capable of wirelessly communicate to other devices in a network. (read as “Network router 125 can be coupled to SMA controller 120 and to home network devices such as home computer 127 via either hard wired or wireless connections (e.g., WiFi, tethered Ethernet, and power-line network).”(Paragraph [0029]))
However, Cohn et al. fail to explicitly teach determine failure to wirelessly communicate the message to a first wireless access point;
wirelessly communicating a command to a first communication interface of a second wireless access point device switch a second communication interface of the second wireless access point device from a power saving mode to a powered mode; and 
wirelessly communicating the message to the second communication interface of the second wireless access point device.
LeRoux et al. teach a method for determining failure to wirelessly communicate the message (read as a reservation message (e.g.: RSVP_TE message))  to a wireless access point (read as “detection of a failure affecting communication with the primary destination router:…”(Paragraph [0046]) For example, “the transit router 4 sends the head router 2 an RSVP_TE PathErr message for the primary path 8 during a step F90 with the error code ”(Paragraph [0126]));
wirelessly communicating a command to a first communication interface (read as primary output) of a second wireless access point device (Fig.1 and 6-7) switch a second communication interface (read as backup output) of the second wireless access point device from a power saving mode to a powered mode (read as “On detection of the failure, the transit router 4 of the invention immediately updates its MPLS switching table during a step F80 so that the primary output is de-activated and the back-up output is activated.”(Paragraph [0124]) Further, Le Roux et al. teach a method for “configuring a switching table including two outputs for an input label corresponding to the primary path, namely: a primary output pointing to the primary destination router; and  a back-up output pointing to the back-up destination router;”(Paragraph [0035]-[0037])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating formatting reservation messages as taught by Le Roux et al. with a device executing the SMA controller as taught by Cohn et al. for the purpose of improving rerouting mechanisms to enable communication for devices in a home and visiting network.
However, Cohn et al. and LeRoux et al. fail to explicitly teach a first wireless access point and a second wireless access point device, wherein the second wireless access 
wirelessly communicating the message to the second communication interface of the second wireless access point device.
Bauer et al. teach a system (Fig.1) with a first wireless access point (Fig.1 @ 105(1)) and a second wireless access point device (Fig.1 @ 105(2)), wherein the second wireless access point device (Fig.1 @ 105(1)) comprises a first communication interface (Fig.1 @ 102(1)) and second communication interface (Fig.1 @ 102(2));
wirelessly communicate the message to the second wireless access point device via the second communication interface.(read as “each wireless router 105 may comprise one or more such integrated communication interface(s) including wireless interfaces and/or wireline interfaces to simultaneously support connections based on a host of mobile communication standards, e.g., UMTS, IEEE 802.xx, GSM, and Bluetooth associated with different types of IP-based communications with a wireless communication device 115.”(Paragraph [0033]) Further, “Each wireless router 105 may control the routing of packets from a source to a destination and may provide alternate paths when necessary. Each wireless router 105 may read network layer addresses of the transmitted packets; and only forward ”(Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for accessing a wireless network using at least one router from a plurality wireless routers and the wireless router hardware architecture as taught by Bauer et al. and the function for generating and formatting reservation messages as taught by Le Roux et al. with a device executing the SMA controller as taught by Cohn et al. for the purpose of enhancing remote device management for devices in a home network.
Regarding claim 16, and as applied to claim 15 above, Cohn et al. teach “user-configurable controllers for security, monitoring and automation.”(Fig(s). 1, 4; Paragraph [0002])
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033])
However, Cohn et al. and Bauer et al. fail to explicitly teach wirelessly communicating the message to the second communication interface of the second wireless access point device in response to determining the failure to wirelessly communicate the message to the first wireless access point.
Le Roux et al. teach a method to wirelessly communicating the message to the second communication interface (backup output) of the second wireless access point device the second wireless access point in response to determining the failure to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for accessing a wireless network using at least one router from a plurality wireless routers and the wireless router hardware architecture as taught by Bauer et al. and the function for generating and formatting reservation messages as taught by Le Roux et al. with a device 
Regarding claim 17, and as applied to claim 16 above, Cohn et al, as modified by Le Roux et al. and Bauer et al., teach a method further comprising: 
detecting an inability to establish a wireless communication link to the first wireless access point due to failure of power delivery to the first wireless access point. (read as power failure (Paragraph [0041])) 
Regarding claim 18, and as applied to claim 15 above, Cohn et al, as modified by Le Roux et al. and Bauer et al., teach a method further comprising: 
communicatively coupling the first wireless access point to a management server over a wired network (Paragraph(s) [0029], [0035], and [0051]); 
communicatively coupling the second wireless access point device to the management server via a primary wireless communication link to the first wireless access point (Paragraph(s) [0029], [0035], and [0051]); and 
communicatively coupling the second wireless access point device to the management server via a bypass wireless communication link. (Paragraph(s) [0029], [0035], and [0051])
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (U.S. Patent Application Publication # 2010/0281161 A1), in view of Le Roux et al. (U.S. Patent Application Publication # 2010/0008222 A1), Bauer et al. (U.S. Patent Application Publication # 2006/0221933 A1), and Dannan et al. (U.S. Patent Application Publication # 2016/0173827 A1).
Regarding claim 27, and as applied to claim 14 above, Cohn et al. teach “user-configurable controllers for security, monitoring and automation.”(Fig(s). 1, 4; Paragraph [0002])
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033])
However, Cohn et al., Le Roux et al., and Bauer et al. fail to explicitly teach monitoring the location for occurrence of the trigger event comprising motion detection.
Dannan et al. teach a method for monitoring the location for occurrence of the trigger event comprising motion detection. (read as “sensor 360 may include a motion sensor that detects movement indicative of an alarm condition. When condition information (e.g., the motion sensed) from the sensor 360 reaches the IP camera 100, the IP camera 100 is configured to position its field of view to the location of the sensor 360.”(Paragraph [0044])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for triggering an IP camera based on a motion movement as taught by Dannan et al., the function for accessing a wireless network using at least one router from a plurality wireless routers .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent Application Publication # 2018/0270151 A1), in view of Bauer et al. (U.S. Patent Application Publication # 2006/0221933 A1),  Le Roux et al. (U.S. Patent Application Publication # 2010/0008222 A1), and Zaks (U.S. Patent Application Publication # 2020/0028700 A1).
Regarding claim 28, and as applied to claim 1 above, Cohn et al. teach “user-configurable controllers for security, monitoring and automation.”(Fig(s). 1, 4; Paragraph [0002])
Fujii et al. teaches a communication system (Fig.1) Also, Fujii et al. teach the management server is located outside of the home. (read as SIP server (Fig.2 @ 265))
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033])
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
However, Fujii et al., Bauer et al., and Le Roux et al. fail to explicitly teach wherein: 
the first wireless access point, the second wireless access point, and the communication device are located in a home; and 
Zaks teaches a system wherein: 
the first wireless access point, the second wireless access point, and the communication device are located in a home (read as home network comprising of multiple APs (e.g.: pAP) and UE (Fig.3 @ 250, 302; Paragraph [0054])); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ multiple APs (pAP) as taught by Zaks, the function for generating formatting reservation messages as taught by Le Roux et al., and the wireless router hardware architecture and the function for error .
Response to Arguments
3.	Applicant's arguments filed on November 24, 2021 have been fully considered but they are not persuasive.
The Applicant argues, see Page 8 states “Bauer fails to teach or suggest "determin[ing] failure to wirelessly communicate a message to the first wireless access point, the message indicating the trigger event" and "wirelessly communicat[ing] the message to the second wireless access point device via the second communications interface", as recited in claim 1.” Also, the Applicant argues, see Page 8 states “Le Roux fails to teach or suggest "determin[ing] failure to wirelessly communicate a message to the first wireless access point, the message indicating the trigger event", as recited in claim 1.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fujii et al. teach a communication system (Fig.1) For example, Fujii et al. teach a communication apparatus (Fig.1 @ 1), access router(s) (Fig.1 @ 3a, 3b) capable to 
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033]) Bauer et al. teach a communication device wherein the communication device stores further instructions that, when executed by the communication device (Fig.1 @ 145; Paragraph [0077]),
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128]) For example, Le Roux et al. teach “the transit router 4 sends the head router 2 an RSVP_TE PathErr message for the primary path 8 during a step F90 with the error code signifying "Notification, protection of the activated destination".”(Paragraph [0126]) Also, Le Roux et al. teach “On detection of the failure, the transit router 4 of the invention immediately updates its MPLS switching table during a step F80 so that the primary output is de-activated and the back-up output is activated.”(Paragraph [0124]) Hence, the examiner equates Le Roux et al. RSVP_TE PathErr message with applicant’s message indicating a triggering event concept.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating formatting reservation messages as taught by Le Roux et al. and the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with 
The Applicant argues, see Page 8 states “Applicant respectfully submits that Le Roux fails to teach or suggest any wireless access points or wireless communications.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fujii et al. teach a communication system (Fig.1) For example, Fujii et al. teach a communication apparatus (Fig.1 @ 1), access router(s) (Fig.1 @ 3a, 3b) capable to communicate with remote server(s) (Fig.1 @ 4a, 4b) via a wireless link in a local network (Paragraph(s) [0026]-[0027])
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033]) Bauer et al. teach a communication device wherein the communication device stores further instructions that, when executed by the communication device (Fig.1 @ 145; Paragraph [0077]),
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating 
The Applicant argues, see Page 9 states “Le Roux fails to teach or suggest the use of a power saving sleep mode.” Also, the Applicant argues, see Page 10 states “Bauer also fails to teach or suggest the switching of a second communications interface from a power saving sleep mode to a powered mode.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner respectfully disagrees since Fujii et al. teach a communication system (Fig.1)
Bauer et al. teach a second wireless router comprising of a first interface and second interface (Fig.1 @ 102(1), 102(2), 105(2); Paragraph [0033]) Bauer et al. teach a communication device wherein the communication device stores further instructions that, when executed by the communication device (Fig.1 @ 145; Paragraph [0077]),
Le Roux et al. teach a method for generating and formatting reservation messages used for managing rerouting mechanisms in a network. (Paragraph(s) [0124], [0126], and [0128]) For example, Le Roux et al. teach “the transit router 4 sends the head router 2 an RSVP_TE PathErr message for the primary path 8 during ”(Paragraph [0126]) Also, Le Roux et al. teach “On detection of the failure, the transit router 4 of the invention immediately updates its MPLS switching table during a step F80 so that the primary output is de-activated and the back-up output is activated.”(Paragraph [0124]) The examiner equates the activation and deactivation of primary and back-up outputs with applicant’s powered and power saving sleep mode(s) concept.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating formatting reservation messages as taught by Le Roux et al. and the wireless router hardware architecture and the function for error detection as taught by Bauer et al. with the systems as taught by Fujii et al. for the purpose of improving rerouting mechanisms to enable communication for devices in a home and visiting network.
CONCLUSION
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
December 30, 2021